728 N.W.2d 421 (2007)
Steve RADULOVICH, Edith Radulovich, and John Roche, Plaintiffs-Appellants, and
Sue Radulovich, Plaintiff, Counter-Defendant, Third-Party Appellant,
v.
CITY OF GROSSE POINTE WOODS, Ted Bidgare, and Gene Tutag, Defendants, and
Walter Levick, Steve Levick, and Levick Construction, Defendants-Appellees, and
Donn Fresard, Fresard Demarco, P.C., and Theresa Tenaglia, a/k/a Theresa Levick, Third-Party Defendants-Appellees.
Steve Radulovich, Edith Radulovich, and John Roche, Plaintiffs, and
Sue Radulovich, Plaintiff, Counter-Defendant, Third-Party Plaintiff-Appellant,
v.
City of Grosse Pointe Woods, Steve Levick, Levick Construction, Vicki Diaz, Ted Bidgare, Gene Tutag, Grosse Pointe Woods Zoning Board, Ray Carmona, Earl Wakely, Dave Czuprenski, Patricia Chylinski, Eric Steiner, Allen Dickinson, Thomas Fahrner, Robert Novitke, and Joseph Dansbury, Defendants, and
Walter Levick, Defendant, Counter Plaintiff-Appellee, and
Donn Fresard, Fresard Demarco, P.C., and Theresa Tenaglia, a/k/a Theresa Levick, Third-Party Defendants.
Docket Nos. 132441-132443. COA Nos. 256594, 258683, 260275.
Supreme Court of Michigan.
March 26, 2007.
*422 On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this court.